—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered May 7, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
The court’s refusal to deliver a specific interested witness charge with respect to a witness who had entered into a cooperation agreement is not a basis for reversal, since the court gave sufficient general instructions on assessing credibility, including an instruction that the jury could consider motive to falsify, and since the agreement was stressed on cross-examination and summation (see, People v Inniss, 83 NY2d 653, 659). Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.